888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas Macarthur MARTIN, Petitioner-Appellant,v.ATTORNEY GENERAL of the STATE OF MARYLAND, Director of theState of Maryland Department of Corrections, Norman A.Carlson, Director of the United States Bureau of Prisons(Including his subordinates, the Warden at the FCI inPetersburg, Virginia), Respondents-Appellees.
No. 89-6585.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1989.Decided Oct. 10, 1989.

Douglas MacArthur Martin, appellant pro se.
Before MURNAGHAN, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Douglas MacArthur Martin appeals the district court's order, entered on remand in Martin v. Attorney General, No. 87-7509 (4th Cir.  Nov. 15, 1988) (unpublished), which granted partial relief in this habeas corpus action by directing Martin's return from federal to state custody.  Martin complains on appeal that the issues raised by his petition have never been adjudicated and that state authorities did not pick him up from his federal institution until 66 days after entry of the district court's order.


2
As we held on Martin's prior appeal, the claims raised in his habeas corpus petition do not entitle him to release from all confinement.  Martin, No. 87-7509, slip op. at 2.  As Martin has obtained, through consent of respondents to his transfer, the only relief to which this habeas petition could entitle him, adjudication of the issues raised by the petition is unnecessary.  In addition, Martin's complaints of delay afford no grounds for appellate review of the transfer order.


3
We grant a certificate of probable cause and affirm the district court's order.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


4
AFFIRMED.